ORDER OF MULTIDISTRICT LITIGATION PANEL
                                Order Pronounced April 21, 2015


14-0882        IN RE FARMERS            INSURANCE        COMPANY        WIND/HAIL        STORM
               LITIGATION

       This MDL Panel requested in its April 7, 2015 Order of Multidistrict Litigation Panel that
“[a]fter receiving suggestions from counsel, the pretrial judges will consider which of the other
cases should be transferred to each pretrial court and will make a written recommendation to the
MDL Panel for its decision.” Based on the recommendation from the MDL Pretrial Panel dated
July 20, 2015, the MDL Panel orders that the following cases be assigned to the following
Pretrial Courts:
Harris County
       All cases attached as Appendix A are transferred to Judge Sylvia A. Matthews of the
281st Judicial District Court in Harris County, cause number 2015-37067.
Tarrant County
       All cases attached as Appendix B are transferred to Judge David L. Evans of the 48th
Judicial District Court in Tarrant County, cause number 048-000001-15.
Webb County
       All cases attached as Appendix C are transferred to Judge Elma Teresa Salinas Ender in
Webb County, cause number 2015-CV2-002272-D5.